Exhibit 10.22

MASSEY ENERGY COMPANY

1997 RESTRICTED STOCK PLAN FOR

NON-EMPLOYEE DIRECTORS

As Amended and Restated Effective January 1, 2008



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1. DEFINITIONS

The following terms shall have the meanings set forth herein unless the context
clearly indicates to the contrary:

(a) “Age for Board Retirement” shall mean the age for mandatory retirement of
members of the Board as specified in the Bylaws of the Company, as applied to
Eligible Directors on the date of such Eligible Director’s retirement from the
Board.

(b) “Award” shall mean an award of Restricted Stock pursuant to the provisions
of Article V hereof.

(c) “Awardee” shall mean an Eligible Director to whom Restricted Stock has been
awarded hereunder.

(d) “Board” shall mean the Board of Directors of the Company.

(e) “Change of Control” of the Company shall be deemed to have occurred if,
(i) a third person, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, acquires (or has acquired during
the twelve (12)-month period ending on the date of the most recent acquisition
by such person) shares of the Company having thirty (30) percent or more of the
total number of votes that may be cast for the election of directors of the
Company; or (ii) as the result of any cash tender or exchange offer, merger or
other business combination, or any combination of the foregoing transactions (a
“Transaction”), the persons who were directors of the Company before the
Transaction shall cease to constitute a majority of the Board of the Company or
any successor to the Company and be replaced by persons whose appointment or
election is not endorsed by the majority of directors before the Transaction. To
the extent that a Participant must consent to the change of this definition, the
change will not be effective unless consent is obtained. To the extent that a
participant’s consent has not been obtained, the definition in effect
immediately prior to this amendment shall be controlling with regard to such
participant.

(f) “Committee” shall mean members of the Board who are not eligible to
participate in the Plan.

(g) “Company” shall mean Massey Energy Company.

(h) “Eligible Director” shall mean a director of the Company who is not an
employee of the Company or any of its Subsidiaries.

(i) “Plan” shall mean the 1997 Massey Energy Company Restricted Stock Plan for
Non-Employee Directors as amended and restated effective May 24, 2005, the
current terms of which are set forth herein.

 

1



--------------------------------------------------------------------------------

(j) “Plan Effective Date” shall mean the Plan’s original effective date which
was March 11, 1997. The effective date of this amended and restated Plan is
May 24, 2005.

(k) “Restricted Stock” shall mean Stock that may be awarded to an Eligible
Director by the Committee pursuant to Article V hereof, which is nontransferable
and subject to a substantial risk of forfeiture until specific conditions are
met.

(l) “Restricted Stock Agreement” shall mean the agreement between the Company
and the Awardee with respect to Restricted Stock awarded hereunder.

(m) “Stock” shall mean the Common Stock of the Company or, in the event that the
outstanding shares of Stock are hereafter changed into or exchanged for shares
of a different stock or securities of the Company or some other corporation,
such other stock or securities.

(n) “Subsidiary” shall mean any corporation, the majority of the outstanding
capital stock of which is owned, directly, or indirectly, by the Company or any
partnership or joint venture in which either the Company or such a corporation
is at least a twenty percent (20%) equity participant.

ARTICLE II

GENERAL

Section 2.1. NAME

This Plan shall be known as the “Massey Energy Company 1997 Restricted Stock
Plan for Non-Employee Directors.”

Section 2.2. PURPOSE

The purpose of the Plan is to advance the interests of the Company and its
stockholders by affording to Eligible Directors of the Company an opportunity to
acquire or increase their proprietary interest in the Company by the grant to
such directors of Awards under the terms set forth herein. By encouraging
non-employee directors to become owners of Company shares, the Company seeks to
increase their incentive for enhancing stockholder value and to motivate, retain
and attract those highly competent individuals upon whose judgment, initiative,
leadership and continued efforts the success of the Company in large measure
depends.

Section 2.3. EFFECTIVE DATE

The Plan was effective on March 11, 1997 upon its approval by the holders of a
majority of the shares of Stock of Fluor Corporation represented at an annual or
special meeting of the stockholders of Fluor Corporation. The Plan was amended
and restated effective May 24, 2005. The effective date of this amendment and
restatement is January 1, 2008.

 

2



--------------------------------------------------------------------------------

Section 2.4. LIMITATIONS

Subject to adjustment pursuant to the provisions of Section 8.1 hereof, the
aggregate number of shares of Stock which may be issued as Awards shall not
exceed 200,0001. Any such shares may be either authorized and unissued shares or
shares issued and thereafter acquired by the Company.

Section 2.5. AWARDS GRANTED UNDER PLAN

Shares of Stock received pursuant to a Restricted Stock Agreement executed
hereunder with respect to which the restrictions provided for in Section 5.3
hereof have lapsed shall not again be available for Award grant hereunder. If
Restricted Stock is acquired by the Company pursuant to the provisions of
paragraph (c) of Section 5.3 hereof, new Awards may be granted hereunder
covering the number of shares to which such Restricted Stock acquisition
relates.

ARTICLE III

PARTICIPANTS

Section 3.1. ELIGIBILITY

Any Eligible Director shall be eligible to participate in the Plan.

ARTICLE IV

ADMINISTRATION

Section 4.1. DUTIES AND POWERS OF COMMITTEE

The Plan shall be administered by the Committee. Subject to the express
provisions of the Plan, the Committee shall also have complete authority to
interpret the Plan, to prescribe, amend and rescind rules and regulations
relating to it, to determine the details and provisions of each Restricted Stock
Agreement, and to make all other determinations necessary or advisable in the
administration of the Plan.

Section 4.2. MAJORITY RULE

A majority of the members of the Committee shall constitute a quorum, and any
action taken by a majority present at a meeting at which a quorum is present or
any action taken without a meeting evidenced by a writing executed by a majority
of the whole Committee shall constitute the action of the Committee.

 

1

On February 23, 2001, the Board approved an amendment to the Plan increasing the
number of shares of Stock reserved for issuance under the Plan from 60,000 to
200,000 shares, subject to shareholder approval. On April 17, 2001, the
Company’s shareholders approved the amendment.

 

3



--------------------------------------------------------------------------------

Section 4.3. COMPANY ASSISTANCE

The Company shall supply full and timely information to the Committee on all
matters relating to Eligible Directors, their death, retirement, disability or
removal or resignation from the Board and such other pertinent facts as the
Committee may require. The Company shall furnish the Committee with such
clerical and other assistance as is necessary in the performance of its duties.

ARTICLE V

AWARDS

Section 5.1. AWARD GRANT AND RESTRICTED STOCK AGREEMENT

The Committee shall grant to each Eligible Director who is a member of the Board
during all or any portion of each calendar year during the term of the Plan
(including the calendar year in which the Plan amended and restated Effective
Date occurs) an Award of 2,0282 shares of Restricted Stock, which grant shall be
made in respect of any calendar year on the date of the first regularly
scheduled meeting of the Board during such calendar year occurring concurrently
with or after such Eligible Director’s appointment to the Board.

Each Award granted hereunder must be granted within ten years from the effective
date of the Plan. The Awardee shall be entitled to receive the Stock subject to
such Award only if the Company and the Awardee enter into a written Restricted
Stock Agreement dated as of the date of the Award, which Agreement shall set
forth such terms and conditions as may be determined by the Committee consistent
with the Plan.

Section 5.2. CONSIDERATION FOR ISSUANCE

No shares of Restricted Stock shall be issued to an Awardee hereunder unless and
until the Committee shall have determined that consideration has been received
by the Company, in the form of labor performed for or services actually rendered
to the Company by the Awardee, having a fair value of not less than the then
fair market value of a like number of shares of Stock subject to all of the
herein provided conditions and restrictions applicable to Restricted Stock, but
in no event less than the par value of such shares.

 

2

The original amount of 500 shares of Restricted Stock was adjusted on
November 30, 2000 to reflect the distribution on such date of Fluor Corporation
from the Company.

 

4



--------------------------------------------------------------------------------

Section 5.3. RESTRICTIONS ON SALE OR OTHER TRANSFER

Each share of Stock received pursuant to each Restricted Stock Agreement shall
be subject to acquisition by Massey Energy Company, and may not be sold or
otherwise transferred except pursuant to the following provisions:

(a) The shares of Stock represented by the Restricted Stock Agreement shall be
held in book entry form with the Company’s transfer agent until the restrictions
lapse in accordance with the conditions established by the Committee pursuant to
Section 5.4 hereof, or until the shares of stock are forfeited pursuant to
paragraph (c) of this Section 5.3. Notwithstanding the foregoing, the Awardee
may request that, prior to the lapse of the restrictions or forfeiture of the
shares, certificates evidencing such shares be issued in his name and delivered
to him, and each such certificate shall bear the following legend:

“The shares of Massey Energy Company common stock evidenced by this certificate
are subject to acquisition by Massey Energy Company, and such shares may not be
sold or otherwise transferred except pursuant to the provisions of the
Restricted Stock Agreement by and between Massey Energy Company and the
registered owner of such shares.”

(b) No such shares may be sold, transferred or otherwise alienated or
hypothecated so long as such shares are subject to the restriction provided for
in this Section 5.3.

(c) All of the Awardee’s Restricted Stock remaining subject to any restriction
hereunder shall be forfeited to, and be acquired at no cost by, the Company in
the event that the Committee determines that any of the following circumstances
has occurred:

(i) the Awardee has engaged in knowing and willful misconduct in connection with
his or her service as a member of the Board;

(ii) the Awardee, without the consent of the Committee, at any time during his
or her period of service as a member of the Board, becomes a principal of,
serves as a director of, or owns a material interest in, any business that
directly or through a controlled subsidiary competes with the Company or any
Subsidiary; or

(iii) the Awardee does not stand for reelection to, or voluntarily quits or
resigns from, the Board for any reason, except under circumstances that would
cause such restrictions to lapse under Section 5.4.

Section 5.4. LAPSE OF RESTRICTIONS

The restrictions imposed under Section 5.3 above upon Restricted Stock held by
any Awardee will, as to any such Restricted Stock held by the Awardee for at
least six months, lapse once the Awardee has completed five years of service on
the Board and3 any of the following occurs:

(a) the Awardee attains the Age for Board Retirement or obtains Board approval
of early retirement in accordance with Section 5.5;

 

3

On May 24, 2005, the Committee corrected what was determined to be an
inadvertent change made to the Plan as of November 30, 2000, by replacing the
word “or” with the word “and”. Because this change was interpretive and
administerial in nature and resulted in making the vesting language more
onerous, it did not require shareholder approval.

 

5



--------------------------------------------------------------------------------

(b) the Awardee dies or becomes permanently and totally disabled; or

(c) any Change of Control occurs.

In no event will the restrictions imposed under Section 5.3 lapse as to any
shares of Restricted Stock awarded to any Awardee until the Awardee has held
such shares for six months. Subject to the prior sentence, the Board may, in its
sole and absolute discretion, cause the five-year restriction to lapse with
respect to an Eligible Director who leaves the service of the Board.

Section 5.5. EARLY RETIREMENT

An Eligible Director who leave the Board prior to the Age for Board Retirement,
may, upon application to and in the sole discretion of the Committee, be granted
early retirement status.

Section 5.6. RIGHTS AS STOCKHOLDER

Subject to the provisions of Section 5.3 hereof, upon the issuance to the
Awardee of Restricted Stock hereunder, the Awardee shall have all the rights of
a stockholder with respect to such Stock, including the right to vote the shares
and receive all dividends and other distributions paid or made with respect
thereto.

ARTICLE VI

STOCK CERTIFICATES

Section 6.1. STOCK CERTIFICATES

The Company shall not be required to issue or deliver any certificate for shares
of Stock received as Restricted Stock pursuant to a Restricted Stock Agreement
executed hereunder, prior to fulfillment of all of the following conditions:

(a) the admission of such shares to listing on all stock exchanges on which the
Stock is then listed;

(b) the completion of any registration or other qualification of such shares
under any federal or state law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee shall in its sole discretion deem necessary or advisable;

(c) the obtaining of any approval or other clearance from any federal or state
governmental agency which the Committee shall in its sole discretion determine
to be necessary or advisable; and

 

6



--------------------------------------------------------------------------------

(d) the lapse of such reasonable period of time following the execution of the
Restricted Stock Agreement as the Committee from time to time may establish for
reasons of administrative convenience.

ARTICLE VII

TERMINATION, AMENDMENT AND MODIFICATION OF PLAN

Section 7.1. TERMINATION, AMENDMENT AND MODIFICATION OF PLAN

The Committee may at any time terminate, and may at any time and from time to
time and in any respect amend or modify, the Plan provided that, if under
applicable laws or the rules of any securities exchange upon which the Company’s
common stock is listed, the consent of the Company’s stockholders is required
for such amendment or modification, such amendment or modification shall not be
effective until the Company obtains such consent, and provided, further, that no
termination, amendment or modification of the Plan shall in any manner affect
any Restricted Stock Agreement theretofore executed pursuant to the Plan without
the consent of the Awardee.

ARTICLE VIII

MISCELLANEOUS

Section 8.1. ADJUSTMENT PROVISIONS

(a) Subject to Section 8.l(b) below, if the outstanding shares of Stock of the
Company are increased, decreased, or exchanged for a different number or kind of
shares or other securities, or if additional shares or new or different shares
or other securities are distributed with respect to such shares of Stock or
other securities, through merger, consolidation, sale of all or substantially
all of the property of the Company, reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split or other
distribution with respect to such shares of Stock or other securities, an
appropriate and proportionate adjustment may be made in (i) the maximum number
and kind of shares provided in Section 2.4 and (ii) the number and kind of
shares or other securities subject to the outstanding Awards.

(b) Adjustments under Section 8.l(a) will be made by the Committee, whose
determination as to what adjustments will be made and the extent thereof will be
final, binding, and conclusive. No fractional interests will be issued under the
Plan resulting from any such adjustments.

Section 8.2. CONTINUATION OF BOARD SERVICE

Nothing in the Plan or in any instrument executed pursuant to the Plan will
confer upon any Eligible Director any right to continue to serve on the Board.

 

7



--------------------------------------------------------------------------------

Section 8.3. COMPLIANCE WITH GOVERNMENT REGULATIONS

No shares of Stock will be issued hereunder unless and until all applicable
requirements imposed by federal and state securities and other laws, rules, and
regulations and by any regulatory agencies having jurisdiction and by any stock
exchanges upon which the Stock may be listed have been fully met. As a condition
precedent to the issuance of shares of Stock pursuant hereto, the Company may
require the employee to take any reasonable action to comply with such
requirements.

Section 8.4. PRIVILEGES OF STOCK OWNERSHIP

No director and no beneficiary or other person claiming under or through such
employee will have any right, title, or interest in or to any shares of Stock
allocated or reserved under the Plan or subject to any Award except as to such
shares of Stock, if any, that have been issued to such director.

Section 8.5. WITHHOLDING

The Company may make such provisions as it deems appropriate to withhold any
taxes the Company determines it is required to withhold in connection with any
Award. The Company may require the director to satisfy any relevant tax
requirements before authorizing any issuance of Stock to the director. Such
settlement may be made in cash or [previously acquired] Stock.

Section 8.6. DEFERRED COMPENSATION PLAN OMNIBUS PROVISION

For purposes of Sections 5.4, 6.1, 7.1, 8.1(a), 8.3 and 8.5, actions taken by
the Board or the Committee, as applicable, shall be undertaken in a manner that
either (a) will not negatively affect the status of any Award intended to be
excepted from treatment as deferred compensation subject to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), or (b) will otherwise
comply with Section 409A of the Code.

Section 8.7. NONTRANSFERABILITY

An Award may be exercised during the life of the director solely by the director
or the director’s duly appointed guardian or personal representative. No Award
and no other right under the Plan, contingent or otherwise, will be assignable
or subject to any encumbrance, pledge, or charge of any nature.

Section 8.8. OTHER COMPENSATION PLANS

The adoption of the Plan shall not affect any other stock option or incentive or
other compensation plans in effect for the Company or any Subsidiary, nor shall
the Plan preclude the Company from establishing any other forms of incentive or
other compensation for employees or directors of the Company or any Subsidiary.

 

8



--------------------------------------------------------------------------------

Section 8.9. PLAN BINDING ON SUCCESSORS

The Plan shall be binding upon the successors and assigns of the Company.

Section 8.7. SINGULAR, PLURAL; GENDER

Whenever used herein, nouns in the singular shall include the plural, and the
masculine pronoun shall include the feminine gender.

Section 8.11. HEADINGS, ETC., NO PART OF PLAN

Headings of Articles and Sections hereof are inserted for convenience and
reference; they constitute no part of the Plan.

 

9